NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT

MARCO M. TORRES,                   )
                                   )
           Petitioner,             )
                                   )
v.                                 )                       Case No. 2D17-3505
                                   )
PAMELA JO BONDI, Attorney General, )
                                   )
           Respondent.             )
___________________________________)

Opinion filed December 5, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Lisa
Campbell, Judge.

Marco M. Torres, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Robert Dietz, Senior
Assistant Attorney General, Tampa, for
Respondent


PER CURIAM.


               Dismissed.


SILBERMAN, MORRIS, and BADALAMENTI, JJ., Concur.